  Case 4:18-cv-00644 Document 64-5 Filed on 11/18/19 in TXSD Page 1 of 6




                           EXHIBIT U

           Executive Order No. 1-50:
Prohibited Workplace Conduct, Including Sexual
         Harassment, February 1, 2010,
                     HOU00007336-7340
Case 4:18-cv-00644 Document 64-5 Filed on 11/18/19 in TXSD Page 2 of 6




                                                                         HOU00007336
Case 4:18-cv-00644 Document 64-5 Filed on 11/18/19 in TXSD Page 3 of 6




                                                                         HOU00007337
Case 4:18-cv-00644 Document 64-5 Filed on 11/18/19 in TXSD Page 4 of 6




                                                                         HOU00007338
Case 4:18-cv-00644 Document 64-5 Filed on 11/18/19 in TXSD Page 5 of 6




                                                                         HOU00007339
Case 4:18-cv-00644 Document 64-5 Filed on 11/18/19 in TXSD Page 6 of 6




                                                                         HOU00007340
